Citation Nr: 0424440	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
residuals of a right knee injury, currently rated as 10 
percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1978 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that granted service connection for 
residuals of right knee injury and assigned a 10 percent 
evaluation.  The case was subsequently transferred to the St. 
Petersburg, Florida RO.

The veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in March 2003.  The 
transcript of the hearing is associated with the claims 
folder.  

As a preliminary matter, the veteran appealed the denial of 
service connection for a cervical spine disability which was 
also the subject of the May 1998 rating decision.  The Board 
notes that service connection for a cervical spine disability 
was granted in a June 2002 rating decision and a 
noncompensable disability rating was assigned.  In a June 
2003 rating decision, the RO increased the rating to 10 
percent.  The Board notes that the veteran has not appealed 
that decision.  

In December 2003, the Board remanded the current issue for 
further development.  The issue is now before the Board for 
appellate review.

FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Medical evidence reveals mild degenerative arthritis in 
the right knee and range of motion in the right knee is from 
zero to 115 degrees.  There is no competent evidence of 
recurrent subluxation or lateral instability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right knee injury are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5010-5260 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in June 2002 and February 2004, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for increase, but that he 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The June 2002 supplemental statement of the case (SSOC) and 
the April 2004 SSOC collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increase.  The Board also notes that in June 2002, the RO 
contacted the veteran via telephone and notified him of the 
VCAA and how it pertained to his claim.  The veteran did not 
identify any additional evidence to help substantiate his 
claim.  The June 2002 SSOC and the April 2004 SSOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran identified medical treatment from Dr. Ho and the 
relevant treatment records are associated with the claims 
folder.  The claims folder also contains VA treatment records 
relevant to the period on appeal.  The veteran was afforded 
examinations for VA purposes in March 1998 and March 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background

The RO, in a May 1998 rating decision, granted service 
connection for residuals of a right knee injury and assigned 
a 10 percent disability rating.

The above rating decision took into account a March 1998 VA 
examination report.  At that time, the veteran reported right 
knee pain when running, climbing and squatting.  He stated 
that he seldom had swelling of the knee, and there were no 
clear episodes of locking or instability.  He stated that his 
primary knee symptom was pain.  He stated that he had had 
arthroscopic surgery in 1996 to repair a lateral meniscal 
tear.  On examination, the veteran's right knee range of 
motion was from 5 degrees of hyperextension to 130 degrees of 
flexion.  Patellar apprehension test and patellar grind test 
were negative.  No effusion was present, and all ligaments 
were stable (anterior cruciate ligament, medial collateral 
ligament, and posterior cruciate ligament).  The examiner 
stated that with the exception of some mild lateral joint 
line pain, examination of the right knee was fairly normal.  
X-rays of the right knee were within normal limits.

In his April 1998 statement, Dr. Ho, the veteran's private 
physician, noted the veteran's long history of right knee 
pain.  The veteran reportedly had experienced worsening right 
knee pain, in the past three months, due to excessive weight 
bearing on the knee.  On examination in April 1998, the 
veteran was diagnosed with right patellofemoral arthralgia.  
X-rays of the right knee were within normal limits. 

In July 1999, the veteran underwent a magnetic resonance 
imaging scan of the right knee joint that showed no evidence 
of a meniscal tear or significant abnormality.

VA treatment records dated from April 2001 to January 2003 
are of record.  In August 2001, the veteran complained of 
pain and instability of his right knee.  The treatment report 
showed evidence of minimal warmth, mild swelling, and mild 
degenerative changes.  The veteran's gait was described as 
analgic.  Testing to evaluate the stability and strength of 
the knee was negative for abnormality.  The examiner allowed 
the veteran to try on a short runner brace and the veteran's 
gait and confidence seemed to improve; a brace was 
subsequently ordered.  According to a December 2001 VA 
treatment record, there was no edema of the right knee and 
the veteran's gait was normal.  

During the veteran's March 2003 personal hearing before the 
undersigned Veterans Law Judge, the veteran stated that his 
right knee occasionally slipped out and locked.  He indicated 
that the pain in his right knee was his most bothersome knee 
symptom.  The veteran also stated that his right knee pain 
has worsened over the last couple of years.

In March 2004, the veteran presented himself for a VA 
examination.  He complained of constant right knee pain, 
which he rated as a 5 or 6 on a scale of 10.  The examination 
report indicates that the veteran's right knee joint did not 
buckle or lock.  The veteran experienced swelling of his 
right knee after overexertion.  During a flare-up, the 
veteran reported that he could not stand up smoothly from a 
squatting position.  He also stated that he could no longer 
run or participate in any other sports due to his right knee 
disability.  He reported taking Celebrex twice a day and 
applying transcutaneous electrical nerve stimulation three to 
four times a night.  The veteran stated that he wears a 
neoprene/fiberglass knee support at work and a metal-hinged 
support when engaging in more strenuous activity, such as 
mowing the lawn.  On examination, no deformity, effusion or 
heat was noted.  There was no drawer sign, no varus or valgus 
laxity, and McMurray test was negative.  Right knee range of 
motion was from zero to 115 degrees, and after repetitive 
movements, flexion was to 108 degrees.  The examiner noted 
that there was no evidence of pain on motion, weakened 
movement, incoordination, fatigue or lack of endurance.  X-
rays of the right knee showed mild degenerative changes.  
Diagnosis was residuals, postoperative arthroscopic surgery 
right knee.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities (hereinafter, "the Schedule") represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his right knee 
disability following the initial award of service connection 
for such disability, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran contends that he is entitled to an increased 
rating for his service-connected right knee disability due to 
constant pain in his knee and an increase in knee pain after 
prolonged standing.  

The veteran's service-connected residuals of a right knee 
injury is currently rated under the provisions of Diagnostic 
Code 5257, impairment of the knee, recurrent subluxation and 
lateral instability, effective from May 1997.  A 10 percent 
evaluation under code 5257 contemplates a slight level of 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation requires a moderate level of recurrent subluxation 
or lateral instability.  A 30 percent evaluation requires a 
severe level of disability.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.

The Board finds that the criteria for a compensable rating 
for the veteran's right knee disability are not met under 
Diagnostic Code 5257.  Evaluation of the right knee ligaments 
in March 1998 was essentially negative and the veteran, 
himself, reported his right knee seldom buckled or locked.  
Patellar apprehension test and patellar grind test were 
negative.  Similarly, during his March 2004 VA examination, 
the veteran reported that his knee joint did not buckle or 
lock.  Examination revealed no (a negative) anterior drawer 
sign, no evidence of varus or valgus laxity, and a negative 
McMurray test.  The veteran's gait was also not affected and 
no effusion was noted.  He noted only slight swelling after 
prolonged standing.  The Board recognizes that the veteran 
wears a knee brace at work and when participating in certain 
activities requiring more movement, however objective 
findings do not demonstrate any recurrent subluxation or 
lateral instability.  As such, a compensable rating under 
Diagnostic Code 5257 is not warranted.  

X-rays taken during the March 2004 VA examination revealed 
mild degenerative changes in the veteran's right knee.  Under 
Diagnostic Code 5010, traumatic arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200 
etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, limitation of extension of the knee to 5 degrees 
warrants a noncompensable evaluation, limitation of extension 
of the knee to 10 degrees warrants a 10 percent evaluation, 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation and limitation of extension to 20 degrees warrants 
a 30 percent evaluation.

According to VA standards, normal range of motion of the knee 
is from zero degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II (2003).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2003).

Right knee range of motion during the veteran's March 1998 VA 
examination was from 5 degrees of hyperextension to 130 
degrees of flexion.  March 2004 VA examination report reveals 
a range of motion from zero to 115 degrees.  Based on these 
medical findings, the veteran's limitation of motion is not 
sufficient to warrant even a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261.  Moreover, when performing 
repetitive movements during his knee evaluation in March 
2004, his right knee flexion was only limited to 108 degrees.  
Even considering the additional loss of 7 degrees, the 
limitation is not sufficient for an assignment of a 
noncompensable rating under Diagnostic Codes 5260 or 5261.  
Therefore, while there is x-ray evidence of right knee 
arthritis, a separate rating is not warranted because the 
veteran fails to meet the noncompensable criteria under 
either Diagnostic Code 5260 or 5261.

The veteran complains of chronic right knee pain and reports 
flare-ups.  Examinations of record indicate that the 
veteran's range of motion of the right knee is limited by 
pain and that pain has a functional impact.  There is also 
evidence of tenderness in the right knee.  Accordingly, a 10 
percent evaluation for arthritic changes in the right knee 
with painful motion is warranted.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment that 
would warrant an evaluation greater than 10 percent.  See 
DeLuca, supra.  

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the knees 
and accordingly, Diagnostic Code 5256 is not for application.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Code 5262 for impairment 
of the tibia and fibula is not for application.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's knee disability.  The veteran 
currently works as a computer specialist with the VA.  There 
is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to his right knee 
disability, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. 

In summary, the veteran's right knee disability is limited to 
mild degenerative arthritis, some limitation of flexion 
(noncompensable) with complaints of pain, and with no 
objective evidence of recurrent subluxation or lateral 
instability.  

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

ORDER

A disability rating in excess of 10 percent for residuals of 
a right knee injury is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



